EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Heelys, Inc. (the “Company”) for the quarter ended June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Thomas C. Hansen, Chief Executive Officer of the Company, and Craig D. Storey, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 9, 2012 By: /s/ Thomas C. Hansen Thomas C. Hansen Chief Executive Officer By: /s/ Craig D. Storey Craig D. Storey Chief Financial Officer The foregoing certification is being furnished to the Securities and Exchange Commission as an Exhibit to the Report.
